     Case 2:16-cr-00631-DAK-PMW Document 166 Filed 11/26/18 Page 1 of 1




JOHN W. HUBER, United States Attorney (#7226)
MICHAEL GADD, Special Assistant United States Attorney (#13704)
VERNON G. STEJSKAL, Assistant United States Attorney (#8434)
KENT A. BURGGRAAF, Special Assistant United States Attorney (#13044)
Attorneys for the United States of America
111 South Main Street, Suite 1800
Salt Lake City, Utah 84111
Telephone: (801) 524-5682
Email: michael.gadd@usdoj.gov

                      IN THE UNITED STATES DISTRICT COURT
                       DISTRICT OF UTAH, CENTRAL DIVISION


  UNITED STATES OF AMERICA,                   Case No. 2:16-cr-631DAK

        Plaintiff,                            CERTIFICATE OF SERVICE FOR
                                              THE UNITED STATES’ WITNESS LIST
        vs.

  AARON MICHAEL SHAMO,
                                              Judge Dale A. Kimball
        Defendant.


      COMES NOW, Special Assistant United States Attorney Michael Gadd, and certifies

that on November 26, 2018, I caused the Witness List for the United States to be

provided to the following: (1) Daryl P. Sam: daryl.sam@gmail.com; and (2) Gregory G.

Skordas: gskordas@schhlaw.com.

      RESPECTFULLY SUBMITTED this 26th day of November, 2018.

                                                JOHN W. HUBER
                                                United States Attorney

                                                 /s/Michael Gadd
                                                MICHAEL GADD
                                                Special Assistant United States Attorney
